Name: 2011/831/EU: Council Decision of 1Ã December 2011 on the practical and procedural arrangements for the appointment by the Council of four members of the European panel for the European Union action for the European Heritage Label
 Type: Decision
 Subject Matter: EU institutions and European civil service;  culture and religion;  communications;  European construction;  education;  social affairs
 Date Published: 2011-12-14

 14.12.2011 EN Official Journal of the European Union L 330/23 COUNCIL DECISION of 1 December 2011 on the practical and procedural arrangements for the appointment by the Council of four members of the European panel for the European Union action for the European Heritage Label (2011/831/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1194/2011/EU of the European Parliament and of the Council of 16 November 2011 establishing a European Union action for the European Heritage Label (1), and in particular Article 8 thereof, Whereas: (1) Article 8 of Decision No 1194/2011/EU provides that a European panel of independent experts (European panel) is to be established and that this panel is to include 13 members appointed by the European institutions and bodies, four of whom are to be appointed for a three-year term by the Council. (2) Each institution and body should seek to ensure that the competences of the members of the European panel it appoints are as complementary as possible. (3) At the time of submitting candidates to become members of the European panel, Member States which already have one or more experts in that panel who were appointed by an institution or body other than the Council, are encouraged to take into account enhancing geographical and gender balance within the European panel when deciding on their participation in the process. (4) It is appropriate for the Council to decide on the practical and procedural arrangements for the appointment of its four members of the European panel. (5) These arrangements should be fair, easy to implement, non-discriminatory, transparent, and should seek to ensure that the members appointed to the European panel duly fulfil their obligations. (6) These arrangements should be adapted, if necessary, in the light of the results of the evaluations of the action for the European Heritage Label provided for in Article 18 of Decision No 1194/2011/EU, HAS ADOPTED THIS DECISION: Article 1 The Council shall decide on the appointment of four members of the European panel in accordance with the practical and procedural arrangements laid down in Article 2. Article 2 1. Member States shall be invited to make submissions of candidates to become members of the European panel. The participation of Member States in the process shall be voluntary. Each Member State shall have the right to submit only one candidate. In order to ensure a balanced geographical representation, Member States which have experts appointed by the Council for the previous term shall be excluded from participation. 2. Submissions shall be made in writing and clearly demonstrate that a given candidate is an independent expert with substantial experience and expertise in the fields relevant to the objectives of the action, and is committed to work on the European panel, in line with the requirements laid down in part 1 of the Annex. Those submissions shall also contain a duly signed declaration as set out in part 2 of the Annex. 3. The submissions shall specify, for each candidate, one main category of expertise from among the following:  European history and cultures,  education and youth,  cultural management, including the heritage dimension,  communication and tourism. 4. A draw shall be organised from among the submissions acknowledged by the relevant preparatory body of the Council with a view to selecting one candidate in each of the four categories referred to in paragraph 3. The first name drawn for each category shall be considered as selected. This selection shall subsequently be approved by the Council. 5. If there are no candidates in one or more categories, one or more additional candidates shall be drawn from the categories in which there are most candidates. If there is only one candidate in a given category, that candidate is deemed to be selected without a draw. 6. If a member of the European panel is not able to fulfil his or her mandate, the Member State that appointed that member shall appoint a replacement as soon as possible. This appointment shall fulfil the requirements laid down in parts 1 and 2 of the Annex and apply for the remainder of the term of office of that member. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 1 December 2011. For the Council The President W. KOSINIAK-KAMYSZ (1) OJ L 303, 22.11.2011, p. 1. ANNEX LIST OF REQUIREMENTS TO BE FULFILLED BY THE CANDIDATES PART 1 EACH WRITTEN SUBMISSION SHALL CONTAIN:  a description of the candidates education, working experience and outstanding achievements relevant to the objectives of the action and the criteria to be met by the sites,  a choice of a specific category of expertise accompanied by an explanation of that choice. PART 2 EACH SUBMISSION SHALL CONTAIN THE FOLLOWING WRITTEN DECLARATION: I am aware:  of the duties entailed in the position and able to devote an appropriate number of working days per year to work for the European panel,  that membership of the European panel is not an honorary position and that I will be paid a fee for this work as well as travel and accommodation costs by the Commission,  that the duties require independence and that I will need to sign a declaration every year confirming that I have no actual or potential conflict of interest, in line with Article 8(5) of Decision No 1194/2011/EU..